Exhibit 10.3

 

         

gulfmark offshore, inc.

 

SEVERANCE BENEFITS Program

 

(As Amended and Restated Effective February 22, 2018)

         

 

 

--------------------------------------------------------------------------------

 

 

gulfmark offshore, inc.

SEVERANCE BENEFITS Program

 

WHEREAS, GulfMark Offshore, Inc., a Delaware corporation (the “Sponsor”)
previously established the GulfMark Offshore, Inc. Severance Benefits Program
(the “Program”) for the benefit of its employees and the employees of other
affiliated employers that have adopted the Program;

 

WHEREAS, the Program is a constituent benefit program under the GulfMark
Americas, Inc. Welfare Benefit Plan;

 

WHEREAS, the benefits provided under the Program are intended to be exempt from
section 409A of the Internal Revenue Code of 1986, as amended, pursuant to the
application of the short-term deferral exemption described in Final Department
of Treasury Regulation section 1.409A-1(b)(4); and

 

WHEREAS, the Sponsor desires to amend and restate the Program on behalf of
itself and all affiliated employers that have adopted the Program;

 

NOW, THEREFORE, the Sponsor adopts the amendment and restatement of the Program
effective February 22, 2018 as follows.

 

 

--------------------------------------------------------------------------------

 

 

gulfmark offshore, inc.

SEVERANCE BENEFITS PROGRAM

 

Table of Contents

 

 

Page

 

1.

ESTABLISHMENT, OBJECTIVE AND DURATION

1

        1.1

Establishment

1

          1.2

Objective

1

          1.3

Duration

1

       

2.

DEFINITIONS

1

        2.1

Capitalized Terms

1

          2.2

Number and Gender

3

          2.3

Headings

3

       

3.

ELIGIBILITY

3

     

4.

BENEFITS

4

        4.1

Amount of Benefits Discretionary

4

          4.2

Requirement to Execute Release Agreement as a Condition to Receive Benefits

4

       

5.

OTHER BENEFIT PROGRAMS; EMPLOYER PROPERTY; EXPENSE ACCOUNT

4

        5.1

Other Benefit Programs

4

          5.2

Employer Property

4

       

6.

TIME AND MEDIUM OF BENEFITS PAYMENT

5

     

7.

TAX WITHHOLDING

5

     

8.

STATUTORY SEVERANCE

5

     

9.

DEATH OF PARTICIPANT

5

     

10.

UNFUNDED ARRANGEMENT

5

     

11.

ADMINISTRATION OF THE PROGRAM

6

        11.1

Program Administrator

6

          11.2

Records and Procedures

6

          11.3

Self-Interest of Program Administrator

6

          11.4

Compensation and Bonding

6

          11.5

Program Administrator Powers and Duties

6

          11.6

Reliance on Documents, Instruments, etc

7

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

12.

AMENDMENT AND TERMINATION

7

     

13.

CLAIMS REVIEW PROCEDURES; CLAIMS APPEALS PROCEDURES

7

        13.1

Claims Review Procedures

7

          13.2

Claims Appeals Procedures

8

       

14.

EXTENSION OF PROGRAM TO AFFILIATES

8

     

15.

MISCELLANEOUS

9

        15.1

Program Not an Employment Contract

9

          15.2

Alienation Prohibited

9

          15.3

Severability

10

          15.4

Binding Effect

10

          15.5

Governing Law

10

 

i

--------------------------------------------------------------------------------

 

 

gulfmark offshore, inc.

SEVERANCE BENEFITS PROGRAM

 

 

1.

ESTABLISHMENT, OBJECTIVE AND DURATION

 

1.1     Establishment. GulfMark Offshore, Inc. (the “Sponsor”) previously
established a severance program for certain employees of it and certain of its
Affiliates (the “Program”).

 

1.2     Objective. The Program is designed to attract and retain certain
employees of the Sponsor and certain of its Affiliates and to provide
replacement income if their employment is terminated because of Involuntary
Terminations.

 

1.3     Duration. The Program, as it may be amended from time to time, shall
remain in effect until the Sponsor terminates the Program.

 

2.

DEFINITIONS

 

2.1     Capitalized Terms. Whenever used in the Program, the following
capitalized terms in this Section 2.1 shall have the meanings set forth below:

 

“Affiliate” means any entity which is a member of (i) the same controlled group
of corporations within the meaning of section 414(b) of the Code, (ii) a trade
or business (whether or not incorporated) which is under common control (within
the meaning of section 414(c) of the Code), or (iii) an affiliated service group
(within the meaning of section 414(m) of the Code) with the Sponsor.

 

“Benefit” means the severance benefit a Participant may receive pursuant to
Section 4 hereof. Other benefits as specified in Section 5 are not considered
severance benefits for purposes of the Program.

 

“Board” means the Board of Directors of the Sponsor.

 

“Cause” means (i) the willful failure by the Participant to substantially
perform the Participant’s duties with the Employer (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness),
(ii) the willful engaging by the Participant in conduct which is injurious to
the Employer or any of its Affiliates, monetarily or otherwise, (iii)
Participant’s engagement in criminal activity or (iv) Participant’s violation of
Employer policy. For purposes of this definition,  no act, or failure to act, on
the Participant’s part shall be deemed “willful” if done, or omitted to be done,
by the Participant in good faith and with reasonable belief that the act, or
failure to act, was in the best interest of the Employer.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
act.

 

- 1 -

--------------------------------------------------------------------------------

 

 

“Continuous Service” means a Participant’s last continuous service for the
Employer commencing on his most recent date of hire by the Employer and ending
on the date of the Participant’s Termination of Employment.

 

“Employer” means the Sponsor or any Affiliate that adopts the Program pursuant
to the provisions of Section 14.

 

“Employment Termination Date” means the date on which the employment
relationship between the Participant and the Employer is terminated due to an
Involuntary Termination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor act.

 

“Involuntary Termination” means the complete severance of a Participant’s
employment relationship with the Employer (i) because of layoff or the
elimination of the Participant’s position or (ii) for any other reason which is
deemed an Involuntary Termination by the Program Administrator. An Involuntary
Termination does not include (i) a Termination of Employment for Cause, (ii) a
transfer of employment from one Employer to another Employer or Affiliate or a
transfer of employment to a venture or entity in which the Employer or an
Affiliate has any equity interest, (iii) a temporary absence, such as a Family
and Medical Leave Act leave or a temporary layoff in which a Participant retains
entitlement to re-employment, (iv) the Participant’s death or disability, or (v)
a voluntary Termination of Employment (including voluntary retirement) by the
Participant.

 

“Participant” means an individual who is eligible to participate in the Program
under Section 3.

 

“Program” means the GulfMark Offshore, Inc. Severance Benefits Program, as
amended from time to time.

 

“Program Administrator” means, except as specified below, the most senior
ranking Human Resources official of the Sponsor, or such other individual as may
be appointed by the Board. In the case of a Participant who is the most senior
ranking Human Resources official of the Sponsor, “Program Administrator” means
the Chief Executive Officer of the Sponsor, or such other individual as may be
appointed by the Board.

 

“Release Agreement” means the agreement which a Participant is required to
execute and deliver in order to receive a Benefit.

 

“Sponsor” means GulfMark Offshore, Inc. and any successor by merger or
otherwise.

 

“Termination of Employment” means a complete and good faith severance of the
employment relationship with the Employer without a contemporaneous transfer of
employment to an Affiliate or to a joint venture entity in which the Employer or
any Affiliate has an equity interest.

 

- 2 -

--------------------------------------------------------------------------------

 

 

2.2     Number and Gender. As used in the Program, unless the context otherwise
expressly requires to the contrary, references to the singular include the
plural, and vice versa; references to the masculine include the feminine and
neuter; references to “including” mean “including (without limitation)”; and
references to Sections and clauses mean the sections and clauses of the Program.

 

2.3     Headings. The headings of Sections herein are included solely for
convenience, and if there is any conflict between such headings and the text of
the Program, the text shall control.

 

3.

ELIGIBILITY

 

Except as specified below, all employees of the Employer may be eligible to
participate in the Program. An individual shall not be eligible to participate
in the Program if (1) there is in effect an individual severance agreement or
other severance arrangement (including, but not limited to, an employment
agreement that provides for severance benefits) between the Participant and the
Sponsor or any Affiliate under which the Participant will be entitled to
severance benefits as a result of his or her Termination of Employment, (2) he
or she will be entitled to statutory severance benefits under applicable law as
a result of his or her Termination of Employment, (3) his terms and conditions
of employment are governed by a collective bargaining agreement (unless such
agreement expressly provides for his coverage under the Program), (4) he or she
is classified by the Employer as a temporary worker, an occasional worker, an
independent contractor, or an intern, (5) he or she is on temporary assignment
from an Affiliate located outside of the United States, or (6) he or she is
employed outside of the United States.

 

To be potentially eligible to receive a Benefit under the Program, an individual
must (i) incur an Involuntary Termination and (ii) execute and deliver to the
Program Administrator a Release Agreement provided to the Participant by the
Program Administrator by the deadline specified by the Program Administrator.

 

An individual who is classified by the Employer as an independent contractor is
not eligible to participate in the Program (even if he is subsequently
reclassified by the Internal Revenue Service or a court as a common law employee
of the Employer and the Employer acquiesces to the reclassification).

 

A Participant shall not be eligible to receive a Benefit under the Program if he
or she incurs a Termination of Employment but he or she immediately thereafter
transfers to the employ of, or accepts employment with, an entity (1) that is
partially owned by the Sponsor or an Affiliate or (2) that purchases assets from
the Sponsor or an Affiliate.

 

A Participant shall not be eligible to receive a Benefit under the Program if he
or she incurs a Termination of Employment in connection with a sales transaction
and he or she does not accept an offer of employment that is made to him or her
by the purchaser engaged in the transaction or one of its affiliates.

 

- 3 -

--------------------------------------------------------------------------------

 

 

A Participant shall not be eligible to receive a Benefit under the Program if he
or she incurs a Termination of Employment and he or she does not accept an offer
of employment that is made to him by the Employer or an Affiliate.

 

Except as agreed by the Employer, a Participant shall not be eligible to receive
a Benefit under the Program if on his or her own volition he or she does not
remain employed until the Employment Termination Date that is scheduled by the
Employer.

 

4.

BENEFITS

 

In its discretion, the Employer may provide a Participant who has satisfied the
eligibility requirements of Section 3 the Benefit described below.

 

4.1     Amount of Benefits Discretionary.

 

A Participant shall not be eligible to receive any Benefit under the Program
except as determined by the Employer in its sole discretion. The Employer may,
for any reason, in its sole discretion determine that the Participant shall not
receive any Benefit under the Program. The Participant does not have a legally
binding right to receive any amount under the Program before the Employer makes
a determination to pay the Participant a Benefit under the Program. The
Employer’s determination as to the amount of Benefit (if any) payable to a
Participant shall be conclusive and binding on the Participant and all persons
claiming through him. No Benefit will be paid to a Participant under the Program
unless it is approved by the Program Administrator.

 

4.2     Requirement to Execute Release Agreement as a Condition to Receive
Benefits.

 

A Participant shall receive no Benefit under the Program if he or she does not
execute and deliver to the Plan Administrator by certified mail, return receipt
requested, within the time period specified by the Plan Administrator, a Release
Agreement furnished to him or her by the Plan Administrator.

 

5.

OTHER BENEFIT PROGRAMS; EMPLOYER PROPERTY; EXPENSE ACCOUNT

 

5.1     Other Benefit Programs.

 

The Employer will pay the Participant, or cause the Participant to be paid, any
other compensation and employee benefits to which he or she is entitled in
accordance with the terms of the applicable compensation and employee benefit
arrangements.

 

5.2     Employer Property.

 

No later than the Participant’s Employment Termination Date (unless the Program
Administrator agrees otherwise in writing), the Participant shall return to the
Employer any Employer-owned property, including, but not limited to, any laptop,
jump drives, credit cards, documents, files, personal digital assistants and any
other Employer property of any kind or nature, in Participant’s possession as of
his Employment Termination Date.

 

- 4 -

--------------------------------------------------------------------------------

 

 

6.

TIME and medium OF BENEFITS PAYMENT

 

If the Participant has timely signed and delivered to the Program Administrator
the Release Agreement furnished to the Participant by the deadline established
by the Program Administrator, the Employer shall pay the Participant any Benefit
in a single sum cash payment on the date that is 45 days after the date of the
Participant’s Termination of Employment. A Participant will not be permitted to
specify the year in which his payment will be made. The Participant will not be
paid the Benefit described in Section 4, and the Participant shall forfeit any
right to such payment, unless (i) the Participant has signed and delivered to
the Program Administrator the Release Agreement furnished to the Participant and
(ii) the period for revoking such Release Agreement shall have expired (in the
case of both clause (i) and clause (ii)) prior to the earlier of the deadline
established by the Program Administrator or the date that is 45 days after the
Participant’s Termination of Employment.

 

7.

TAX WITHHOLDING

 

The Employer may withhold from any Benefit paid under the Program all federal,
state and local income, employment and any other taxes required to be withheld.

 

8.

STATUTORY SEVERANCE

 

If any benefits obligations are required to be paid to a Participant in
conjunction with severance of employment under federal, state, local or other
applicable law, the Benefit paid to the Participant will be deemed to be in
satisfaction of any statutorily required benefit obligations.

 

9.

DEATH OF PARTICIPANT

 

If a Participant dies after his Employment Termination Date but before the
Participant receives full payment of the Benefit to which he is entitled, any
unpaid Benefit will be paid to the Participant’s surviving spouse, or if the
Participant does not have a surviving spouse, to the Participant’s estate. Such
payment shall be made on the date that is 45 days following the Participant’s
Termination of Employment.

 

10.

UNFUNDED ARRANGEMENT

 

The Program is only a general corporate commitment of the Employer, and each
Participant must rely upon the general credit of the Employer for the
fulfillment of its obligations hereunder. Under all circumstances, the rights of
Participants to any asset held by the Employer will be no greater than the
rights expressed in the Program. Nothing contained in the Program shall
constitute a guarantee by the Employer that the assets of the Employer will be
sufficient to pay any Benefit under the Program or would place the Participant
in a secured position ahead of general creditors of the Employer. The
Participants are only unsecured creditors of the Employer with respect to their
Benefit, and the Program constitutes a mere promise by the Employer to make
Benefit payments in the future. No specific assets of the Employer have been or
shall be set aside, or shall in any way be transferred to a trust or shall be
pledged in any way for the performance of the Employer's obligations under the
Program which would remove such assets from being subject to the general
creditors of the Employer.

 

- 5 -

--------------------------------------------------------------------------------

 

 

11.

ADMINISTRATION OF THE PROGRAM

 

11.1     Program Administrator. The Program shall be administered by the Program
Administrator. The Sponsor shall be the “plan administrator” within the meaning
of Section 3(14) of ERISA. The Program Administrator shall be responsible for
the day to day administration of the Program.

 

11.2     Records and Procedures. The Program Administrator shall keep
appropriate records of its proceedings and the administration of the Program and
shall make available for examination during business hours to any Participant,
former Participant or the beneficiary of any Participant or former Participant
such records as pertain to that individual’s interest in the Program.

 

11.3     Self-Interest of Program Administrator. The Program Administrator shall
not have any right to decide upon any matter relating solely to himself or
herself under the Program. In any case in which the any Program Administrator
member is so disqualified to act, the Board shall decide the matter in which the
Program Administrator member is disqualified.

 

11.4     Compensation and Bonding. The Program Administrator shall not receive
compensation with respect to his services as the Program Administrator. To the
extent permitted by applicable law, the Program Administrator shall not furnish
bond or security for the performance of his duties hereunder.

 

11.5     Program Administrator Powers and Duties. The Program Administrator
shall supervise the administration and enforcement of the Program according to
the terms and provisions hereof and shall have all powers necessary to
accomplish these purposes, including, but not by way of limitation, the right,
power, and authority:

 

(a)     to make rules, regulations, and bylaws for the administration of the
Program that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Program and the rules and regulations promulgated
thereunder by the Program Administrator;

 

(b)     to construe in its discretion all terms, provisions, conditions, and
limitations of the Program;

 

(c)     to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Program in such manner and to such extent
as it shall deem in its discretion expedient to effectuate the purposes of the
Program;

 

(d)     to employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the
Program Administrator may deem necessary or advisable for the proper and
efficient administration of the Program;

 

(e)     to determine in its discretion all questions relating to eligibility;

 

- 6 -

--------------------------------------------------------------------------------

 

 

(f)     to determine whether and when a Participant has incurred an Involuntary
Termination, and the reason for such termination; and

 

(g)     to make a determination in its discretion as to the right of any
individual to a Benefit under the Program and to prescribe procedures to be
followed by Participants, former Participants or beneficiaries in obtaining
Benefit hereunder.

 

11.6     Reliance on Documents, Instruments, etc. The Program Administrator may
rely on any certificate, statement or other representation made by or on behalf
of the Employer, any employee or any Participant, which the Program
Administrator in good faith believes to be genuine, and on any certificate,
statement, report or other representation made to it by any agent or any
attorney, accountant or other expert retained by it or the Employer in
connection with the operation and administration of the Program.

 

12.

AMENDMENT AND TERMINATION

 

The Sponsor shall have the right to amend or terminate the Program, in whole or
in part, at any time and for any reason. Further, the Program Administrator
shall have the authority to amend the Program.

 

13.

CLAIMS REVIEW PROCEDURES; CLAIMS APPEALS PROCEDURES

 

13.1     Claims Review Procedures. When a Benefit is due, the Participant (or
the person entitled to a Benefit under Section 9) should submit a claim to the
office designated by the Program Administrator to receive claims. Under normal
circumstances, the Program Administrator will make a final decision as to a
claim within 60 days after receipt of the claim. If the Program Administrator
notifies the claimant in writing during the initial 60-day period, it may extend
the period up to 120 days after the initial receipt of the claim. The written
notice must contain the circumstances necessitating the extension and the
anticipated date for the final decision. If a claim is denied during the claims
period, the Program Administrator must notify the claimant in writing, and the
written notice must set forth in a manner calculated to be understood by the
claimant:

 

(a)     the specific reason or reasons for the denial;

 

(b)     specific reference to the Program provisions on which the denial is
based;

 

(c)     a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d)     an explanation of the Program claims review procedures and time limits,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

 

If a decision is not given to the Participant within the claims review period,
the claim is treated as if it were denied on the last day of the claims review
period.

 

- 7 -

--------------------------------------------------------------------------------

 

 

13.2     Claims Appeals Procedures. For purposes of this Section, the
Participant or the person entitled to a Benefit under Section 9 are referred to
as the “claimant”. If the claim of the claimant made pursuant to Section 13.1 is
denied and he or she wants a review, he or she must apply to the Program
Administrator in writing. That application can include any arguments, written
comments, documents, records, and other information relating to the claim for
benefits. In addition, the claimant is entitled to receive on request and free
of charge reasonable access to and copies of all information relevant to the
claim. For this purpose, “relevant” means information that was relied on in
making the benefit determination or that was submitted, considered or generated
in the course of making the determination, without regard to whether it was
relied on, and information that demonstrates compliance with the Program’s
administrative procedures and safeguards for assuring and verifying that Program
provisions are applied consistently in making benefit determinations. The
Program Administrator must take into account all comments, documents, records,
and other information submitted by the claimant relating to the claim, without
regard to whether the information was submitted or considered in the initial
benefit determination. The claimant may either represent himself or herself or
appoint a representative, either of whom has the right to inspect all documents
pertaining to the claim and its denial. The Program Administrator can schedule
any meeting with the claimant or his or her representative that it finds
necessary or appropriate to complete its review.

 

The request for review must be filed within 90 days after the denial. If it is
not, the denial becomes final. If a timely request is made, the Program
Administrator must make its decision, under normal circumstances, within 60 days
of the receipt of the request for review. However, if the Program Administrator
notifies the claimant prior to the expiration of the initial review period, it
may extend the period of review up to 120 days following the initial receipt of
the request for a review. All decisions of the Program Administrator must be in
writing and must include the specific reasons for its action, the Program
provisions on which its decision is based, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits, and a statement of the claimant’s right to
commence arbitration proceedings. If a decision is not given to the claimant
within the review period, the claim is treated as if it were denied on the last
day of the review period.

 

14.

EXTENSION OF PROGRAM TO AFFILIATES

 

(a)     With the written approval of the Program Administrator, any entity that
is an Affiliate may adopt the Program by appropriate action of its board of
directors or noncorporate counterpart, as evidenced by a written instrument
executed by an authorized officer of such entity or an executed adoption
agreement (approved by the board of directors or noncorporate counterpart of the
Affiliate), agreeing to be bound by all the terms, conditions and limitations of
the Program except those, if any, specifically described in the adoption
instrument, and providing all information required by the Program Administrator.
The Program Administrator and the adopting Affiliate may agree to incorporate
specific provisions relating to the operation of the Program that apply to the
adopting Affiliate only and shall become, as to such adopting Affiliate and its
employees, a part of the Program.

 

- 8 -

--------------------------------------------------------------------------------

 

 

(b)     The provisions of the Program may be modified so as to increase the
obligations of an adopting Affiliate only with the consent of such Affiliate,
which consent shall be conclusively presumed to have been given by such
Affiliate unless the Affiliate gives the Sponsor written notice of its rejection
of the amendment within 30 days after the adoption of the amendment.

 

(c)     The provisions of the Program shall apply separately and equally to each
adopting Affiliate and its employees in the same manner as is expressly provided
for the Sponsor and its employees, except that the power to appoint or otherwise
affect the Program Administrator and the power to amend or terminate the Program
shall be exercised by the Sponsor. The Program Administrator shall act as the
agent for each Affiliate that adopts the Program for all purposes of
administration thereof.

 

(d)     Any adopting Affiliate may, by appropriate action of its board of
directors or noncorporate counterpart, terminate its participation in the
Program. Moreover, the Program Administrator may, in its discretion, terminate
an Affiliate’s participation in the Program at any time.

 

(e)     The Program will terminate with respect to any Affiliate that has
adopted the Program pursuant to this Section if the Affiliate ceases to be an
Affiliate or revokes its adoption of the Program by resolution of its board of
directors or noncorporate counterpart evidenced by a written instrument executed
by an authorized officer of the Affiliate. If the Program terminates with
respect to any Affiliate, the employees of that Affiliate will no longer be
eligible to be Participants in the Program.

 

(f)     For purposes of the Code and ERISA, the Program as adopted by the
Affiliates shall constitute a single plan rather than a separate plan of each
Affiliate.

 

(g)     The document which evidences the adoption of the Plan by an Affiliate
shall become a part of the Program. However, neither the adoption of the Program
by an Affiliate nor any act performed by it in relation to the Program shall
ever create a joint venture or partnership relation between it and any other
Affiliate.

 

15.

MISCELLANEOUS

 

15.1     Program Not an Employment Contract. The adoption and maintenance of the
Program is not a contract between the Employer and its employees that gives any
employee the right to be retained in its employment. Likewise, it is not
intended to interfere with the rights of the Employer to terminate an employee’s
employment at any time with or without notice and with or without cause or to
interfere with an employee's right to terminate his employment at any time.

 

15.2     Alienation Prohibited. No Benefit hereunder shall be subject to
anticipation or assignment by a Participant, to attachment by, interference
with, or control of any creditor of a Participant, or to being taken or reached
by any legal or equitable process in satisfaction of any debt or liability of a
Participant prior to its actual receipt by the Participant. Any attempted
conveyance, transfer, assignment, mortgage, pledge, or encumbrance of the
Benefits hereunder prior to payment thereof shall be void.

 

- 9 -

--------------------------------------------------------------------------------

 

 

15.3     Severability. Each provision of this Agreement may be severed. If any
provision is determined to be invalid or unenforceable, that determination shall
not affect the validity or enforceability of any other provision.

 

15.4     Binding Effect. This Agreement shall be binding upon any successor of
the Employer.

 

15.5     Governing Law. All provisions of the Program shall be construed in
accordance with the laws of Texas, except to the extent preempted by federal law
and except to the extent that the conflicts of law provisions of the State of
Texas would require the application of the relevant law of another jurisdiction,
in which event the relevant law of the State of Texas will nonetheless apply,
with venue for litigation being in Houston, Texas.

 

- 10 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, on this 22nd day of February, 2018, GulfMark Offshore, Inc.
has caused this Agreement to be executed in multiple counterparts, each of which
shall be deemed to be an original, to be effective the 22nd day of February,
2018.

 

 

 

gulfmark offshore, inc.

 

 

By: /s/ Quintin V. Kneen

 

Title: President and Chief Executive Officer

 

 


 

 

- 11 -